DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on 05 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a needle hub member comprising an attaching portion that is attachable to a nozzle portion provided on a distal end portion of a syringe outer cylinder” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a distal end side” is indefinite because it is unclear which element the distal end side is referring to. It is unclear if the distal end side is part of the inner cavity, the joining member, the outer cylinder member, or the device as a whole. For examination purposes, the “distal end side” will be interpreted as the distal end side of the inner cavity. Claims 2-11 are rejected for incorporating the above limitation due to their respective dependencies on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe et al (US 2015/0165134).
Regarding claim 1, Hoppe discloses:
A needle-equipped outer cylinder (1; Fig. 1) comprising: a needle tube (20); a joining member (30) comprising: a needle tube accommodation hole (hole within which needle tube 20 sits) that accommodates a proximal end side portion of the needle tube (20) and penetrates the joining member from a distal end (see Image 1 below) of the joining member (30) to a proximal end (Image 1) of the joining member (30), and a joining outer peripheral portion (Image 1) provided on an outer peripheral portion of the needle tube accommodation hole (hole within which needle tube 20 sits); and an outer cylinder member (10) comprising: a distal end joint (11) that comprises an inner cavity (cavity within which joining member 30 sits) that receives the joining outer peripheral portion (Image 1) of the joining member (30) from a distal end side (Image 1), and a projection (Image 1) located at a proximal end portion of the inner cavity (cavity within which joining member 30 sits) and projecting into the inner cavity (cavity within which joining member 30 sits), wherein the joining member (30) comprises, at a proximal end portion (portion including the proximal end in Image 1) of the joining member (30), an abutment portion (Image 1) that abuts the projection of the outer cylinder member (10), and wherein the joining outer peripheral portion (Image 1) of the joining member (30) comprises a heat-welded portion (¶0069 – portion where radiation 41 is applied, which applies selective heating) formed at a position proximal of a distal end of the distal end joint (11), and wherein the joining outer peripheral portion of the joining member (30) is fixedly joined to an inner peripheral surface of the heat-welded portion (portion where radiation 41 is applied) and is fixedly joined to an outer peripheral surface (outer surface of needle tube 20) of the needle tube (20) on an inner peripheral portion (inner surface of the distal end joint 11) of the heat-welded portion (portion where radiation 41 is applied).
Image 1. Annotated portion of Fig. 1

    PNG
    media_image1.png
    582
    557
    media_image1.png
    Greyscale

Regarding claim 3, Hoppe discloses:
The needle-equipped outer cylinder (1) according to claim 1, wherein the abutment portion (Image 1) of the joining member (30) is formed of a proximal end surface of the joining member (30; Fig. 1).
Regarding claim 9, Hoppe discloses:
The needle-equipped outer cylinder (1) according to claim 1, wherein the outer cylinder member (10) is a syringe outer cylinder member (¶0068 – “syringe body 10”) comprising an outer cylinder main body (10) configured to be filled with medicine solution (¶0009 – the device is a prefilled syringe, filled with a drug).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Saito (US 5810782).
Regarding claim 4, Hoppe discloses the needle-equipped outer cylinder according to claim 1 but is silent regarding “the joining member comprises a needle tube locking portion on a proximal end portion of the needle tube accommodation hole to lock a proximal end of the needle tube.” However, Saito teaches a needle-equipped outer cylinder (Fig. 2), thus being in the same field of endeavor, with a joining member (10) with a needle tube locking portion (10f) on a proximal end portion of a needle tube accommodation hole (17) that locks a proximal end of a needle tube (26). Saito teaches the reduced diameter of the needle tube locking portion (10f) with respect to the needle tube accommodation hole (17) helps position the needle (26) within the joining member (10) (Col. 12:20-42). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the joining member of Hoppe to incorporate the needle tube locking portion as taught by Saito in order to help position the needle tube within the joining member, as recognized by Saito. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Sugiki et al (US 2015/0374931).
Regarding claim 5, Hoppe discloses the needle-equipped outer cylinder according to claim 1 but is silent regarding “the outer cylinder member comprises a needle tube locking portion provided on the proximal end portion of the inner cavity to lock a proximal end of the needle tube.” However, Sugiki teaches a needle-equipped outer cylinder (Fig. 14), thus being in the same field of endeavor, with an outer cylinder member (2) comprising a needle tube locking portion (27) provided on the proximal end portion of the inner cavity (inner cavity of distal end joint 22) to lock a proximal end (33) of a needle tube (3) (¶0084). Sugiki further teaches that such a locking portion (27) helps position the needle tube (3) and a joining member (4) during assembly (¶0084). 
Regarding claim 7, Hoppe discloses:
The needle-equipped outer cylinder (1) according to claim 1, wherein the distal end joint (11) of the outer cylinder (10) comprises a non-welded abutment portion (see Image 2 below) that is not heat-welded to the joining member (30) but abuts the joining member (30) in a site on a distal end side (Image 2) of the heat-welded portion of the joining member (30).
Image 2. Annotated portion of Fig. 1

    PNG
    media_image2.png
    761
    685
    media_image2.png
    Greyscale

Hoppe discloses all of the elements of the claim but is silent regarding “the non-welded abutment portion has residual strain but no crack.” However, Sugiki teaches a needle-equipped outer cylinder (Fig. 14), thus being in the same field of endeavor, with a thermal-weld section (45) between a joining member (4) and a distal end joint (22) and further teaches a non-thermal-weld section (46) that is distal to the thermal-weld section (45) “including residual strain but no crack” (¶0068) by preheating the area before heating locally (¶0075) in order to prevent a crack from forming. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the non-welded abutment portion of Hoppe to have residual strain but no crack as taught by Sugiki by preheating the non-welded section in order to prevent cracks from forming in the device, as recognized by Sugiki. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe.
Regarding claim 6, Hoppe discloses the needle-equipped outer cylinder according to claim 1 but is silent regarding “the joining outer peripheral portion of the joining member is a tapered portion, an outer diameter of which is reduced from a distal end toward a proximal end of the joining outer peripheral portion, and the inner cavity of the outer cylinder member is a tapered inner cavity, a diameter of which is reduced toward a proximal end of the outer cylinder member.” However, Hoppe teaches an alternate embodiment of needle-equipped outer cylinder in Fig. 10 where the joining member (30) has a tapered portion (see Image 3 below) that matches a tapered inner surface of the inner cavity (cavity of distal end joint 11) where the diameter at the proximal end is narrower than the distal end. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the shape of the joining member of Fig. 1 of Hoppe to be tapered as taught by the embodiment of Fig. 10 because such a modification would be the result of a simple substitution of one known element (the construction of the joining member and inner cavity of Fig. 10) for another known element (the construction of the joining member and inner cavity of Fig. 1) to obtain predictable results (forming a syringe body and needle). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Amano (US 2008/0187697).
Regarding claim 8, Hoppe discloses the needle-equipped outer cylinder according to claim 1 but is silent regarding “the joining member the outer cylinder member are formed of thermoplastic resins having compatibility at the time of melting.” However, Amano teaches a method of bonding two elements together with a step of heating the two elements to bond them (Fig. 3), thus being in the same field of endeavor, where the two elements are made of thermoplastic resins in order to provide a material that can absorb and heat sufficiently to bond the two elements together (¶0078-0079). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the joining member and outer cylinder member of Hoppe to incorporate thermoplastic resins as taught by Amano in order to provide sufficient structure that would heat and bond as taught by Hoppe and Amano. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Burke et al (US 3728184).
Regarding claim 10, Hoppe discloses the needle-equipped outer cylinder according to claim 1 but is silent regarding “wherein the outer cylinder member is a needle hub member comprising an attaching portion that is attachable to a nozzle portion provided on a distal end portion of a syringe outer cylinder.” However, Burke teaches a needle-equipped outer cylinder (60, 64; Fig. 2), thus being in the same field of endeavor, where the needle (60) is provided on an outer cylinder (64) in the form of a needle hub that is attachable to a nozzle portion (40) of a syringe outer cylinder (10) (Col. 4:8-16). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the outer cylinder member of Hoppe to be in the form of a needle hub member as taught by Burke in order to provide a removable and replaceable needle for a syringe device. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiki in view of Hoppe.
Regarding claim 11, Sugiki discloses:
A prefilled syringe (Fig. 3) comprising: a needle-equipped outer cylinder (22, 3, 4; Fig. 4); the medicine solution (¶0049 – “outer tube body 21 which is to be filled with medicine”) filled in the outer cylinder main body (1); a gasket (5; Fig. 10) accommodated in the outer cylinder main body (1) and slidable in the outer cylinder main body (1; ¶0063 – “a gasket 5 contained in the outer tube 1 to slide thereinside”); and a cap (6) attached to a distal end portion of the needle-equipped outer cylinder (22, 3, 4) to seal a needle tip (32; Fig. 9) of the needle tube (3) (¶0065).
Sugiki discloses all of the elements of the claim but is silent regarding “the needle-equipped outer cylinder according to claim 9.” However, Hoppe teaches a needle-equipped outer cylinder (1; Fig. 1), thus being in the same field of endeavor, with all of the elements of claim 9 as detailed in the rejection of claims 1 and 9 above. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle-equipped outer cylinder of Sugiki to incorporate the needle-equipped outer cylinder according to claim 9 as taught by Hoppe as such a modification would be the result of a simple substitution of one known element (the needle-equipped outer cylinder of Hoppe) for another known element (the needle-equipped outer cylinder of Sugiki) to obtain predictable results (providing a syringe with a needle for use). 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783